Case 16-04048       Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05           Desc Main
                                 Document     Page 1 of 20


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 CENTRAL DIVISION

____________________________________
                                    )
In re:                              )                       Chapter 7
                                    )                       Case No. 11-43408-CJP
EDWARD KOOYOMJIAN, SR.,             )
                  Debtor            )
___________________________________ )
                                    )
STEVEN WEISS, TRUSTEE,              )
                  Plaintiff         )                       Adv. Pro. No. 16-04048-CJP
v.                                  )
                                    )
MARY KOOYOMJIAN,                    )
a/k/a MARI KOOYOMJIAN,              )
                  Defendant         )
___________________________________ )


               MEMORANDUM OF DECISION REGARDING SANCTIONS


       After consideration of the Verified Complaint for Contempt of Court and for Injunctive

Relief (Doc. No. 1) (the “Complaint”), the Motion for Order Declaring Defendant in Contempt of

Court and for Further Relief (Doc. No. 31) (the “First Contempt Motion”), and the Motion for

Findings of Additional Contempt and for Imposition of Sanctions (Doc. No. 79) (the “Second

Contempt Motion”) filed by Steven Weiss (the “Trustee”), the Chapter 7 trustee appointed in the

converted case of the debtor, Edward Kooyomjian, Sr. (the “Debtor”), the answer to the

Complaint (Doc. No. 30) and responses to the First and Second Contempt Motions (Doc. Nos. 34

and 80, respectively) filed by Mary Kooyomjian a/k/a Mari Kooyomjian (the “Defendant”), the

non-debtor spouse of the Debtor, evidence and argument presented at numerous hearings and

status conferences, and in documents filed with the Court, the Court having found that the

Defendant acted in contempt of this Court’s order dated July 28, 2016, among other orders, and


                                               1
Case 16-04048         Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05                Desc Main
                                    Document     Page 2 of 20


the parties having consented to determination of these matters without further evidence being

presented, with good and sufficient cause appearing, the Court finds and orders as follows:

    I.       Jurisdiction

          The matters set forth herein constitute core proceedings pursuant to 28 U.S.C.

§ 157(b)(2)(A) and (N), and the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ l334(a). The Court “plainly ha[s] jurisdiction to interpret and enforce its own prior orders.”

Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009).

    II.      Background

          On October 16, 2012, the Trustee commenced Adversary Proceeding No. 12-04106, in

which he sought authority to sell the Defendant’s interest in property located at 26B Boulevard de

Montreal, Nice, France, registered in section NM 204 of the applicable land register as parcels 67

and 87 (the “Property”) pursuant to 11 U.S.C. § 363(h). 1 The Court (Hoffman, J.) granted a

default judgment in favor of the Trustee on January 17, 2013 (the “Judgment”), authorizing the

Trustee to pursue the sale of the Defendant’s interest. The Defendant took no action to set aside

the Judgment.

          On April 24, 2013, the Trustee filed a motion (Bankr. Doc. No. 2 163) (the “Sale

Motion”), seeking authority pursuant to § 363(b) and (f) to sell the interests of the Debtor and the

Defendant in the Property. On May 24, 2013, the Defendant, through counsel, filed an Objection

to Private Sale of Real Estate as Propose[d] and Counteroffer of Mari Kooyomjian (Bankr. Doc.




1
 Unless otherwise noted, all section references herein are to Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq., as amended (the “Bankruptcy Code”).
2
  “Doc. No.” references filings in this adversary proceeding, while “Bankr. Doc. No.” references filings
in the main bankruptcy case.


                                                    2
Case 16-04048         Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05                Desc Main
                                    Document     Page 3 of 20


No. 175) (the “Objection”), offering $30,000 to purchase the Debtor’s interest, assuming a

purchase price for the Property of $60,000. 3 Four days later, the Defendant filed a Withdrawal of

Objection to Private Sale of Real Estate as Proposed and the Counteroffer of Mari Kooyomjian

(Bankr. Doc. No. 176) (the “Notice of Withdrawal”), by which she withdrew her Objection. 4

        On June 4, 2013, the Court (Hoffman, J.) entered an order (Bankr. Doc. No. 178) (the

“Sale Order”), granting the Sale Motion and authorizing the sale of the Property to Joan King or

her nominee (the “Purchaser”) for $86,000 (the “Purchase Price”). The Sale Order incorporated

an agreement between the Trustee and Catherine Shemeligian, as guardian for Geraldine

Shemeligian (the “Creditor”), a creditor possessing a lien on the Debtor’s interest in the Property,

resolving the Trustee’s objection to the Creditor’s proof of claim, by which the estate was to

receive a “carve-out” of sale proceeds in the amount of $12,500. The Sale Order provided in

relevant part as follows:

         [T]he Trustee is authorized to make the following distributions from the proceeds
         of the sale allocable to the Debtor’s interest in the Property [to wit, $43,000]:
         ordinary closing costs, e.g., recording fees, a “break up” fee to David Hattery in
         the amount of $580, and payment to the estate in the amount of $12,500. The
         remaining proceeds attributable to the Debtor’s interest in the Property will be
         remitted to Catherine Shemeligian, as Guardian of Geraldine Shemeligian, to be
         applied to her secured claim . . . . [T]he proceeds attributable to [the Defendant’s]
         interest in the Property will be held subject to further order of this Court, pending
         instructions from the Debtor and [the Defendant] as to the party to whom the
         proceeds should be remitted.




3
 The initial purchase price set forth in the Sale Motion was $58,000 and higher offers were solicited
pursuant to the notice of sale in an amount no less than $60,000.
4
 In the Motion to Withdraw as Counsel (Bankr. Doc. No. 191) (the “Withdrawal Motion”), filed by
Mary Kooyomjian’s counsel in the Debtor’s bankruptcy case on March 10, 2016 and allowed after a
hearing on April 28, 2016, counsel stated that “[a]fter further reviewing Mrs. Kooyomjian’s finances,
my client elected to withdraw the Objection and Counter Offer, which I did on May 28, 2013 (docket
entry #176).” Withdrawal Mot. ¶ 5. The Defendant did not object to the Withdrawal Motion, but has
subsequently stated in the context of this adversary proceeding that she did not intend to withdraw her
offer or objection, suggesting that she did not authorize the filing of the Notice of Withdrawal.

                                                   3
Case 16-04048         Doc 132       Filed 12/31/18 Entered 12/31/18 17:00:05                 Desc Main
                                     Document     Page 4 of 20


Sale Ord. 2–3. 5

        The Defendant was aware of the entry of the Sale Order as a copy of the order was served

on her directly. See BNC Notice, Bankr. Doc. No. 179. The Defendant did not file an appeal or

otherwise seek relief from the Sale Order.

        Some two and half years after entry of the Sale Order, the Trustee filed a motion (Bankr.

Doc. No. 188) (the “2004 Motion”) to examine the Defendant pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure (the “Rules”), which the Court granted without

opposition on February 2, 2016. In the 2004 Motion, the Trustee acknowledged that he faced

several procedural hurdles in his attempts to complete the sale of the Property “with the

assistance of counsel in Nice hired by the Purchaser[,]” including needing to obtain certified

translations of sale-related pleadings and judicial approval of the sale in France pursuant to a

proceeding commenced by the Purchaser (the “French Proceeding”). 2004 Mot. ¶ 10 n.1. In

addition, the Trustee noted that the Defendant frustrated his ongoing efforts to sell the Property

because she hired counsel in France (“French Counsel”), who had opposed the relief sought in

the French Proceeding on behalf of the Defendant. The Trustee stated in the 2004 Motion that “it

is imperative at this juncture to examine [the Defendant] under oath, to confirm that she consents

to the completion of the sale or, in the alternative, the basis for opposing the Trustee’s efforts to




5
  In the Sale Motion, the Trustee stated “[o]n information and belief, since the [stipulation resolving the
Trustee’s objection to the Creditor’s Claim] was approved, Ms. Kooyomjian agreed that any proceeds
attributable to her interest in the Nice Property would be applied to restitution claims in criminal
proceedings brought against the Debtor.” Sale Mot. ¶ 10. In her Objection, which was withdrawn, the
Defendant stated that she “has not agreed, at any point, to have her interest in the Property applied to
the Debtor’s criminal restitution[, which she argued was] solely attributable to the Debtor,” attaching a
copy of the Superior Court’s Order of Probation Conditions for the Debtor (“Probation Conditions
Order”). Obj. ¶ 10, Ex. A. The Sale Order provided that “the proceeds attributable to [the Defendant’s]
interest in the Property will be held subject to further order of this Court, pending instructions from the
Debtor and [the Defendant] as to the party to whom the proceeds should be remitted.” Sale Ord. 3.

                                                     4
Case 16-04048        Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05              Desc Main
                                  Document     Page 5 of 20


sell the Property despite the orders of this Court.” 2004 Mot. ¶ 13. The Trustee conducted the

2004 examination of the Defendant on May 25, 2016.

       On June 8, 2016, the Trustee filed this adversary proceeding, requesting that the

Defendant be found in contempt of “prior orders of the Court” and in willful violation of the

automatic stay under § 362, seeking injunctive relief and sanctions, including payment of

damages and attorneys’ fees incurred in connection with the Defendant’s contempt. While the

Sale Order does not expressly require the Defendant to do or refrain from doing anything to

effectuate the sale, the Trustee asserts that the Defendant took actions to frustrate the order’s

effect and violated the automatic stay by delaying consummation of a sale of the Property by both

opposing efforts to complete the sale of the Property by filing papers in the French Proceeding

necessary for the Trustee to convey the Property and conditioning her cooperation on payment of

the equivalent of her share of the proceeds.

       On July 1, 2016, this Court entered a preliminary injunction (Doc. No. 21) (the

“Preliminary Injunction”) enjoining the Defendant “from directly or indirectly assigning,

alienating, selling, liquidating, transferring, hypothecating, pledging, or encumbering” the

Property after a hearing at which the Defendant appeared pro se and reported that she had

retained counsel who would be appearing in the adversary proceeding on her behalf. Prelim. Inj.

2. On July 20, 2016, the Court held a further hearing and the Defendant consented on the record,

through her counsel, to entry of permanent injunctive relief (Doc. No. 26) (the “July 20

Injunction”). See Proceeding Mem., Doc. No. 26. On July 28, 2016, the Court entered a further

injunction (Doc. No. 28) (the “July 28 Injunction”). Pursuant to the July 28 Injunction, the Court

ordered the Defendant to withdraw her opposition to the sale in the French Proceeding and “to

take such other steps as are reasonably required by the Trustee to effectuate the sale of the



                                                 5
Case 16-04048       Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05            Desc Main
                                 Document     Page 6 of 20


Property.” July 28 Inj. 2. On September 8, 2016, this Court conducted a hearing on the Trustee’s

First Contempt Motion. The Defendant did not appear, but was represented by counsel.

Following the hearing, on September 12, 2016, this Court entered an order (Doc. No. 38) (the

“Contempt Order”). As set forth in more detail in the Contempt Order, the Court found that the

Defendant was in contempt of the Sale Order and the July 20 and July 28 Injunctions “by her

actions in communicating that the withdrawal of her opposition to the Trustee's sale of the

Property was or could be conditioned on the receipt of funds by Ms. Kooyomjian or any other

event. As the Sale Order makes clear, the proceeds attributable to Ms. Kooyom[]jian’s interest in

the Property will be held subject to further order of this Court.” Contempt Ord. 1. The Court

further found that “[w]hile she executed a form of withdrawal and delivered it to her attorney, her

opposition to the sale has not formally been withdrawn in France, and Ms. Kooyomjian has acted

to delay and condition the withdrawal [of her opposition to the sale] in contempt of the Orders.”

Id. In addition, the Court scheduled an evidentiary hearing to determine appropriate sanctions for

the Defendant’s actions, and stated: “the Court may also consider any continuing or additional

contempt at that time.” Id.

        The Defendant, who represented that she was “told” she had to retain counsel with respect

to the French Proceeding, eventually instructed her counsel to withdraw her opposition in that

proceeding. However, despite her instructions, the Defendant asserted that her French Counsel

continued to object to the legitimacy of this Court’s orders and continued to press an objection.

The Defendant stated that French Counsel insisted that, under applicable law, the proposed

transfer of the Property could not be approved by a French court. The Defendant also represented

that her goal was, and continued to be, to “purchase” her husband’s share of the Property from

the estate.



                                                6
Case 16-04048        Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05             Desc Main
                                  Document     Page 7 of 20


       The Court continued the hearing on sanctions and further contempt multiple times to

allow for consideration of the results of the French Proceeding, which the parties reported was

progressing. On June 22, 2017, the court in the French Proceeding (the “French Court”) issued its

ruling regarding the Property transfer denying the Purchaser’s request. Based on a translated copy

of the French Court’s judgment submitted by the Trustee in connection with a status report filed

in the adversary proceeding (Doc. No. 71, Ex. A), the court considered the original opposition to

the sale filed by the Defendant and found that she had not been properly served with notice of the

pleadings in the Debtor’s bankruptcy case in this Court. It further found that, even if she had

been served, “our jurisdiction is not in a position to confirm this finding.” Additionally, the

French Court ordered the intended Purchaser of the Property pursuant to the Sale Order to pay the

Defendant’s costs in defending her interests in the French Proceeding (the “Cost Award”).

       Although the Defendant, in the context of the contempt proceedings, has consistently

blamed her former counsel in the Debtor’s case for withdrawing her Objection to the sale of the

Property and her counteroffer, the Defendant’s allegations in the French Proceeding that she was

not properly served with or provided notice of the Trustee’s requests before this Court seeking

authority to sell the Property were false. The Defendant also blamed her French Counsel for

purportedly continuing to take actions in contravention to her instructions in the French

Proceeding. As a result of the French Court’s ruling, the Trustee has not been able to complete

the sale of the Property through the judicial process in France.

       In order that the Trustee might still be able to complete the sale, the Trustee requested

through the Defendant’s counsel that she agree to voluntarily sign a deed and other documents to

enable the Trustee to consummate the sale and asked that the Defendant specifically acknowledge




                                                 7
Case 16-04048        Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05           Desc Main
                                   Document     Page 8 of 20


that she was properly served with the pleadings in this Court relevant to the Trustee’s efforts to

effectuate the sale of the Property.

       The Court held a status conference regarding the First Contempt Motion in this adversary

proceeding on August 16, 2017, and scheduled an evidentiary hearing for November 8, 2017. The

Defendant stated that she would refuse to sign a deed and give up her perceived rights under

French law at the August 16 hearing.

       The Trustee filed his Second Contempt Motion on August 24, 2017, outlining further

contempt on the part of the Defendant in refusing to execute documents to assist the Trustee in

finalizing the sale and requesting the issuance of punitive sanctions for the Defendant’s active

circumvention of the Court’s orders in order to coerce her compliance. The Defendant filed an

opposition to the Second Contempt Motion (Doc. No. 80) (the “Second Contempt Motion

Objection”). In her opposition, the Defendant asserted “that there may be some French law,

regulation, practice, custom or procedure that prevents the sale of the Property notwithstanding

the asserted withdrawal of her opposition to the sale or any pending legal proceeding in France,

notwithstanding her vacating the Property, notwithstanding her payment of any upkeep costs and

expenses associated with the Property, notwithstanding her being awarded her costs

incurred/from the pending legal proceeding in France, and notwithstanding her present agreement

to sign any deed/instrument effectuating the transfer/sale of the Property.” Second Contempt

Mot. Obj. ¶ 14. The Defendant, however, agreed “to sign any deed/instrument effectuating the

transfer/sale of the Property, but reserve[d] her right to account for any payments of the

Property’s costs and expenses in any final/future accounting by this Honorable Court

corresponding to this adversary proceeding or the underlying bankruptcy petition.” Id. at ¶ 27.




                                                8
Case 16-04048         Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05               Desc Main
                                    Document     Page 9 of 20


        The hearings on sanctions and further contempt were again continued for status

conferences a number of times, given the Defendant’s agreement to cooperate in signing

documentation to effectuate the sale of the Property. However, after a further status conference

held on May 31, 2018, the Trustee raised another impediment to closing, noting that to transfer

the Property a surveyor and pest inspector were required to visit the Property under French law

and the Defendant was directed to coordinate access for such inspections. While access was

provided, the Defendant then took the position at a continued hearing on June 21, 2018, that she

would refuse to sign a deed and give up her perceived rights under French law, indicating that she

would rather go to jail for contempt. 6

        In order to establish a clear record regarding the specific documentation the Trustee

required from the Defendant to effectuate the transfer of the Property, the Court entered a further

order at the conclusion of the June 21, 2018 hearing, providing, among other things, that “on or

before July 13, 2018 at 4:30 p.m., the chapter 7 trustee, Steven Weiss, shall file and serve the

following: (1) a statement listing all documents required to be signed by Ms. Kooyomjian to

transfer the property and (2) a proposed form of order setting forth a timetable for the transfer,

attaching forms of the documents required to be executed, and the proposed consequences should

Ms. Kooyomjian fail to comply.” Ord., Doc. No. 98. The Trustee sought an extension of the

deadline to comply with the order after the Purchaser’s new French counsel had informed him

that she believed the Property could be transferred by documents executed solely by the Trustee,

subject to an independent counsel in the United States providing a legal opinion that the Sale

Order would permit a similar transfer under Federal and Massachusetts law.




6
  On June 21, 2018, the Defendant’s counsel sought to withdraw as her counsel after the hearing, stating
that the Defendant took a position at the hearing against the advice of counsel. Mot., Doc. No. 95, ¶ 1.

                                                   9
Case 16-04048        Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05             Desc Main
                                 Document      Page 10 of 20


       In connection with the Trustee’s efforts to obtain a legal opinion that would permit a

transfer of the Property without the Defendant’s cooperation, on August 16, 2018, the Trustee

filed a motion (Doc. No. 107) (the “363(i) Motion”) seeking entry of an order, pursuant to §§

105(a) and 363(i), establishing a bar date for the Defendant to exercise her rights under § 363(i),

which provides that a co-owner may purchase property from the estate that has been the subject

of a sale order under § 363(h) “at the price at which such sale is to be consummated.” 11 U.S.C §

363(i). Through the 363(i) Motion, the Trustee also requests an order providing that the

Defendant’s § 363(i) rights are deemed waived if she does not timely exercise them.

       At a hearing on the 363(i) Motion, the Trustee stated that, despite his substantial

experience, he had not previously considered the Defendant’s rights under § 363(i). The Trustee

asserted that, pursuant to § 363(j), the Defendant must pay the Purchase Price in full and that the

Trustee would distribute to the estate and the Defendant “the proceeds of such sale, less the costs

and expenses . . . of such sale” according to the respective interests in the Property, which the

Sale Order determined to be fifty percent each. The Trustee contended that costs of sale would

include the estate’s costs in pursuing enforcement of the Sale Order and contempt and that the

portion of the proceeds allocable to the Defendant should be available to pay those costs.

       In order to determine the costs and expenses of the sale for purposes of the 363(i) Motion

and appropriate sanctions for the Defendant’s contempt, at the Court’s direction, the Trustee filed

an affidavit (Doc. No. 124) (“Trustee Affidavit”), in which he stated that he has incurred (i) legal

fees in the amount of $16,454.50 in connection with the process of obtaining authority to sell the

Property pursuant to § 363(h) and his efforts to consummate the sale in France unrelated to the

adversary proceeding, and (ii) legal fees in the amount of $35,051 for “time spent from the time

that [the Trustee] learned that the Defendant was taking actions to thwart the sale in France,



                                                10
Case 16-04048        Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05              Desc Main
                                 Document      Page 11 of 20


including the filing of and pursuit of this adversary proceeding.” Trustee Aff. ¶ 3. The Trustee

Affidavit also provided that the Purchaser of the Property pursuant to the Sale Order incurred

$15,586.98 in legal fees in connection with the French Proceeding to effectuate the transfer of

Property.

       The Defendant asserts that she has consistently indicated her desire to purchase her

“husband’s share” of the Property. She disputes that the Trustee’s efforts and related costs are

reasonable and asserts that she has not acted in contempt of this Court’s orders by “protecting”

her rights. The Defendant filed an unsigned affidavit (Doc. No. 120), which she supplemented at

Doc. No. 126 (collectively, the “Defendant Affidavit”), in support of her position that she had

made the Trustee aware of her desire to purchase her husband’s interest from the estate long

before the Trustee incurred fees and expenses seeking to enforce the Sale Order. Attached to the

Defendant Affidavit are (i) a letter to the Trustee from Attorney James Ehrhard dated

December 11, 2012, offering that the Defendant “is willing to pay the estate directly at a small

premium,” presumably for her husband’s interest at a valuation based on the original purchase

price, and (ii) a portion of a transcript from the Defendant’s deposition conducted by the Trustee

on May 25, 2016, in which the Defendant states that she would only consent to a sale of the

property, despite the Sale Order, if the Property was sold to her for a payment for her “husband’s

share, $43,000,” which amount is half of the Purchase Price for both the Debtor’s share and her

share pursuant to the Sale Order. In her affidavit, the Defendant also states that, since entry of the

Sale Order, she has incurred and paid continuing costs for property taxes and condominium fees

in the amount of 12,948.99 EUR and legal fees for French counsel (7,480 EUR) and U.S. counsel




                                                11
Case 16-04048          Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05               Desc Main
                                    Document      Page 12 of 20


($9,806.09), all of which she asserts should be considered with respect to any sanction award and

any division of proceeds. 7

    III.      Discussion

           The Court has “considerable discretion” when confronting violations of its own orders

and “‘it may choose from a broad universe of possible sanctions.’” Charbono v. Sumski (In re

Charbono), 790 F.3d 80, 89 (1st Cir. 2015) (quoting Velázquez Linares v. United States, 546 F.3d

710, 711 (1st Cir. 2008)). “In exercising this considerable discretion, however, the court must

give individualized consideration to the particular circumstances, and balance a myriad of

factors.” Id. (internal quotations and citations omitted).

           Pursuant to § 105(a), bankruptcy courts are vested with the authority to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of” the

Bankruptcy Code and may, upon their own motion, take “any action or [make] any determination

necessary or appropriate to enforce or implement court orders or rules, or to prevent an abuse of

process.” 11 U.S.C. § 105(a); see also Ameriquest Mortg. Co. v. Nosek (In re Nosek), 544 F.3d

34, 43–44 (1st Cir. 2008) (determining that “[b]ecause § 105(a) gives courts this power to ensure

compliance with its own orders, we have referred to it as conferring ‘statutory contempt powers’


7
  Robert Shemeligian, an interested party in the Debtor’s case, filed a Motion to Compel (Bankr. Doc.
No. 201), which the Court construed as a response to both the 363(i) Motion and the Defendant
Affidavit, and which filing was also added to the adversary proceeding docket (Doc. No. 130) (the
“Shemeligian Response”). He argues that the actions of the Defendant have harmed the creditors of the
Debtor’s estate and objects to the Defendant receiving any amounts on account of her interest in the
Property, including reimbursement for expenses she has incurred with respect to the Property as
reflected in the Affidavit. Shemeligian asserts that the promised sale of the Property has been used by
both the Debtor and Defendant as a “carrot” in the Debtor’s criminal proceeding in the Superior Court
to obtain more favorable sentencing and probation terms. The Defendant has argued that restitution is
only attributable to the Debtor, providing a copy of the Probation Conditions Order applicable to the
Debtor. The Sale Order did not directly address the restitution issue as it relates to the Defendant’s
share of proceeds, leaving it an open issue that was ultimately in control of the Debtor and Defendant as
they were to inform the Court “as to the party to whom the proceeds should be remitted.” Sale Ord. 3.

                                                   12
Case 16-04048        Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05              Desc Main
                                 Document      Page 13 of 20


which ‘inherently include the ability to sanction a party.’”); Bessette v. Avco Fin. Servs., Inc., 230

F.3d 439, 445 (1st Cir. 2000), cert. denied, 532 U.S. 1048 (2001) (holding that 11 U.S.C. § 105

“provides a bankruptcy court with statutory contempt powers, in addition to whatever inherent

contempt powers the court may have”).

       With such vested authority, the Court may issue civil contempt sanctions to “protect[ ] the

due and orderly administration of justice and . . . maintain [ ] the authority and dignity of the

court.” Goya Foods, Inc. v. Wallack Mgmt. Co., 290 F.3d 63, 78 (1st Cir. 2002). The contempt

remedy for violations of court orders may be used “to coerce the defendant into compliance with

the court’s order, or, where appropriate, to compensate the harmed party for losses sustained.”

Eck v. Dodge Chem. Co. (In re Power Recovery Sys., Inc.), 950 F.2d 798, 802 (1st Cir. 1991); see

also Bessette, 230 F.3d at 445 (recognizing that bankruptcy courts have appropriately used their

contempt power to award actual damages and attorneys’ fees).

       A party alleging civil contempt must establish by clear and convincing evidence that a

contemnor violated a court order. See AccuSoft Corp. v. Palo, 237 F.3d 31, 47 (1st Cir. 2001)

(citation omitted); Ellis v. Dunn (In re Dunn), 324 B.R. 175, 179 (D. Mass. 2005) (clear and

convincing standard for contempt applies in bankruptcy discharge context); In re Sayeh, 445 B.R.

19, 28 (Bankr. D. Mass. 2011) (clear and convincing standard for contempt applied where trustee

sought to enforce automatic stay). In order to determine whether a party has contemptuously

failed to comply with a court’s order:

         [t]he underlying order must be clear and unambiguous in its terms. The test is
         whether the contemnor is able to ascertain from the four corners of the order
         precisely what acts are forbidden. The “clear and unambiguous” standard is
         limited to an examination of the language of the order and does not include an
         inquiry into the legal efficacy of the order itself.




                                                13
Case 16-04048           Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05             Desc Main
                                     Document      Page 14 of 20


Fatsis v. Braunstein (In re Fatsis), 405 B.R. 1, 7 (B.A.P. 1st Cir. 2009) (internal citations

omitted). Further, “while good-faith efforts alone do not insulate a defendant in a contempt action

. . . our precedent permits a finding of contempt to be averted where diligent efforts result in

substantial compliance with the underlying order.” AccuSoft, 237 F.3d at 47.

          This Court found the Defendant in contempt of various Court orders as set forth in its

Order dated September 12, 2016 (the “Contempt Order”) (Doc. No. 38), based on the Debtor’s

actions in conditioning the withdrawal of her opposition filed in the French Proceeding on certain

payments and her failure to promptly effectuate the filing of the withdrawal of her opposition

with the French Court. 8 The Trustee seeks further findings of contempt and violation of the

automatic stay in addition to the imposition of sanctions.

          Based on the record in this case, the Trustee has not met his burden of demonstrating that

the Defendant willfully violated the automatic stay imposed by § 362(a) by “acting to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate.” 11 U.S.C. § 362(a)(3). 9 While the Defendant actively took steps to

frustrate the sale of Property pursuant to the Sale Order by initially opposing the sale of the

Property in France and conditioning her cooperation on payment with respect to her share that

was premature under the terms of the Sale Order, the Trustee did not meet his burden of

demonstrating that the Defendant willfully took steps to control property of the estate in violation




8
  Even if contempt had not been previously determined, the Court would have inherent authority to
impose sanctions for failure to comply with the Court’s orders. See, e.g., In re Charbono, 790 F.3d 80,
87 (1st Cir. 2015) (holding “without serious question, that bankruptcy courts possess the inherent power
to impose punitive non-contempt sanctions for failures to comply with their orders.”).
9
    No other provision of § 362(a) appears to be applicable.


                                                     14
Case 16-04048         Doc 132       Filed 12/31/18 Entered 12/31/18 17:00:05                Desc Main
                                    Document      Page 15 of 20


of the stay versus what amounted to a misguided attempt to assert the Defendant’s rights to her

interest in the Property by offering to pay the Debtor’s share. 10

        The Court does find, however, that sanctions are warranted in connection with the

Contempt Order and, therefore, must determine an appropriate sanction in relation to the findings

in the Contempt Order. The Court is mindful that sanctions for contempt under its inherent

powers or pursuant to 11 U.S.C. § 105 should be narrowly tailored to ensure or coerce

compliance with its orders. See, e.g., In re Power Recovery Sys., 950 F.2d at 802.

Nonetheless, the Court has broad discretion in determining an appropriate sanction. For civil

contempt “‘make-whole relief’ is a commonplace sanction...[the amount of which] must be

established by competent evidence, and must bear a reasonable relationship to the actual losses

sustained by the injured party.” Fatsis, 405 B.R. at 10. “Compensation for losses is not the only

factor to be considered [and] setting the amount of an effective sanction may include punitive

concerns as well as considerations of deterrence.” Id. at 10–11.

        Determination of appropriate sanctions in this case requires the Court to consider the

totality of the circumstances in which the contempt occurred, including (i) the fact that the

Defendant (1) took a multitude of contrary positions throughout the course of this adversary

proceeding, several of which she voluntarily agreed to and then abandoned, causing an inordinate

amount of delay and waste of judicial resources, (2) ultimately instructed her counsel to withdraw

the opposition filed in the French Proceeding commenced by the Purchaser, and (3) argued that

her French Counsel was taking positions contrary to her instructions at some point after she


10
   In any event, the Trustee is not an “individual” entitled to seek damages for stay relief within the
meaning of § 362(k) and his remedy for violation of the automatic stay would be the “contempt process
issued pursuant to the Court’s authority under 11 U.S.C. § 105(a) . . . . [T]hough the stay is a statutory
injunction, it is deemed to be an order of the court and enforceable as such by contempt.” In re Sayeh,
445 B.R. at 27 (citations omitted).


                                                   15
Case 16-04048         Doc 132       Filed 12/31/18 Entered 12/31/18 17:00:05                  Desc Main
                                    Document      Page 16 of 20


requested in writing that her opposition be withdrawn, and (ii) the reasonableness of the legal

fees expended by the estate pursuing the sale and related contempt proceedings. The Court

recognizes the Trustee’s significant efforts to preserve the integrity of this Court’s orders and the

sale process contemplated by the Bankruptcy Code, which must be balanced with the shifting

legal hurdles faced by the Trustee in finalizing the sale of property in a foreign jurisdiction and

the prospect that the Defendant may exercise her § 363(i) rights, which could have been

considered at an earlier date. 11

        The record in this case supports two conflicting, but not irreconcilable, views of what

brought the parties to this juncture. The Trustee’s view is straightforward—that the Defendant

intentionally undermined the sale contemplated by the Sale Order to gain leverage and attempted

to block the sale of the Property at every opportunity.

        The Defendant’s view of this case is more complicated. The Debtor’s interest in the

Property was an asset of the estate that apparently had no equity because of an attachment or

judgment lien obtained by a creditor. The Trustee appears to have negotiated a carve-out in the

amount of $12,500 for the estate if the Trustee could effectuate a sale of the Property through the

bankruptcy process. Perhaps without fully appreciating the difficulties that might be associated

with compelling a sale in a foreign jurisdiction, the Trustee ultimately incurred legal fees of

$16,454.50 in connection with the process of obtaining authority to sell the Property pursuant to

§ 363(h) and his efforts to consummate the sale in France. The cost of those efforts alone

absorbed much of the value of the carve-out, even assuming that the Defendant would be charged



11
  The Court also considered the issues raised by the Shemeligian Response regarding promises of
restitution that are denied by the Defendant. To the extent Robert Shemeligian has standing to object in
the context of this contempt proceeding, given the lack of explicit direction in the Sale Order or any
state court order, the Court finds that the issue of the Defendant’s obligation to contribute to restitution
to the Debtor’s victims is a question that is more appropriately addressed by the Superior Court.

                                                    16
Case 16-04048           Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05                Desc Main
                                     Document      Page 17 of 20


with half of that expense. 12 Additionally, the Trustee admits that he had not considered that the

Defendant had the right under § 363(i) to purchase the Property at the Purchase Price “before

consummation of” the sale of the Property to the intended Purchaser. Whether or not the

Purchaser was aware of the Defendant’s § 363(i) rights is not established in the record, but the

Purchaser is charged with that knowledge. It is also not apparent that the Defendant was

specifically aware of her § 363(i) rights, although the record reflects that the Defendant sought to

purchase her husband’s interest from the estate at various times. Whether the Defendant

perceived such offers as reaching a similar result under § 363(i), despite not strictly complying

with the requirements under that provision, or whether the Defendant was strategically waiting to

formally exercise her rights is unclear. While procedurally deficient, these offers would likely

have compelled the Trustee to consider alternative options more closely had he been aware of the

Defendant’s § 363(i) rights at that time, before many of the legal fees had been incurred by the

estate in connection with the contemplated sale of the Property and enforcement of the Sale

Order.

          Weighing the totality of the circumstances, the Defendant did act in contempt of this

Court’s orders without legitimate excuse on a number of occasions and caused great delay

regarding the sale of the Property and such conduct must be sanctioned. The amount of such

sanctions, however, is mitigated by the Court’s conclusion that the legal fees incurred by the



12
     Section 363(j) provides:

            After a sale of property to which subsection (g) or (h) of this section applies, the
            trustee shall distribute to the debtor’s spouse or the co-owners of such property, as
            the case may be, and to the estate, the proceeds of such sale, less the costs and
            expenses, not including any compensation of the trustee, of such sale, according to
            the interests of such spouse or co-owners, and of the estate.
11 U.S.C. § 363(j).

                                                     17
Case 16-04048         Doc 132     Filed 12/31/18 Entered 12/31/18 17:00:05             Desc Main
                                  Document      Page 18 of 20


estate with respect to the Trustee’s efforts to consummate the sale, where the estate would only

realize $12,500, and to enforce this Court’s orders greatly exceeded the amount necessary to

address the Defendant’s contempt, particularly when the Trustee had not considered the

Defendant’s § 363(i) rights in evaluating his approach to the sale of the Property. Even if it were

not considering the Trustee’s fees as damages in connection with the sanctions request, the Court

is required to assess the reasonableness of the amount of the fees incurred by the Trustee in the

context of the Debtor’s case and would likely find that the fees incurred were disproportionate

based on the circumstances of the case. See 11 U.S.C. § 330.

   IV.        Conclusion

         For all of the foregoing reasons, after careful consideration of the record, including that

sanctions would be appropriate to address the contempt found by the Court given the difficulties

faced by the Trustee in administering this case because of the Defendant’s actions, the Court

shall exercise its inherent authority and jurisdiction to enforce its own orders and will enter

judgment in favor or the Trustee for the Defendant’s civil contempt in violating the Contempt

Order and award sanctions and other relief based on the totality of the circumstances as follows:

         i)      If the Property is sold as contemplated by the Sale Order, the Defendant shall pay

                 $20,000 to the estate, which is comprised of $10,000 attributable to attorneys’ fees

                 for counsel to the Trustee in connection with “costs and expenses” of the sale and

                 $10,000 to compensate the estate for attorneys’ fees incurred as a result of the

                 Defendant’s contempt, which $20,000 amount shall constitute the full amount of

                 the Defendant’s allocated “costs and expenses” under § 363(j) to be deducted from

                 the proceeds attributable to her interest from the sale of the Property; provided,




                                                 18
Case 16-04048    Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05             Desc Main
                              Document      Page 19 of 20


            however, that the Trustee may seek allowance of additional “costs and expenses”

            incurred after the date of this decision on account of closing costs, if any.

     ii)    If the Defendant exercises her rights under § 363(i) pursuant to the separate order

            to be entered with respect to the 363(i) Motion, the amount to be tendered by the

            Defendant shall include $20,000, which is comprised of $10,000 attributable to

            attorneys’ fees for counsel to the Trustee in connection with “costs and expenses”

            of the sale and $10,000 to compensate the estate for attorneys’ fees incurred as a

            result of the Defendant’s contempt, which $20,000 amount shall constitute the full

            amount of the Defendant’s allocated “costs and expenses” under § 363(j) to be

            deducted from the proceeds attributable to her interest from the sale of the

            Property.

     iii)   If the Property is not sold, the Defendant shall pay $10,000 to the estate as

            sanctions for her civil contempt.

     iv)    The Defendant shall receive no additional credit and have no claim against the

            estate for amounts she expended during the pendency of the Debtor’s bankruptcy

            case on account of the Property (which she asserts amounts to approximately

            13,000 EUR excluding her counsel fees).

     v)     The Defendant shall repay to the Purchaser an amount equal to any amount

            collected from the Purchaser on account of the Cost Award in the French

            Proceeding, or the Defendant shall execute and deliver to the Purchaser a written

            waiver of the Cost Award as may be enforceable under applicable French law.

     vi)    All injunctions entered in this adversary proceeding will be dissolved, except that

            the portion of the Preliminary Injunction that states “Ms. Kooyomjian, any person



                                             19
Case 16-04048       Doc 132      Filed 12/31/18 Entered 12/31/18 17:00:05            Desc Main
                                 Document      Page 20 of 20


               acting in concert with or for the benefit of Ms. Kooyomjian, and all persons who

               receive actual notice of this Court’s Order by personal service or otherwise, are

               hereby immediately enjoined from directly or indirectly assigning, alienating,

               selling, liquidating, transferring, hypothecating, pledging, or encumbering, the

               [Property], until further Order of the Court” shall remain in effect as a permanent

               injunction.

       vii)    The judgment shall be without prejudice to the Trustee seeking further orders of

               the Court in support of the Sale Order as may be appropriate if the Defendant does

               not exercise her § 363(i) rights.

       viii)   Subsections (iv) through (vii) above are not contingent on any particular

               disposition of the Property.

A separate judgment shall enter consistent with this decision.




Entered this 31st day of December, 2018.


                                                                 By the Court,




                                                                 Christopher J. Panos
                                                                 United States Bankruptcy Judge




                                                   20
